                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

DAVID HENEGAR,

        Plaintiff,

v.                                       CIVIL ACTION NO.
                                         4:18-cv-00192-HLM
GEORGIA CORRECTIONAL I
HEALTH, LLC, et al.,

        Defendants.

                                  ORDER

        Defendants the State of Georgia, Georgia Correctional HealthCare,

Augusta University, Augusta University Health, Augusta University Medical

Center, Billy Nichols, Sharon Lewis, Cindy McDade, Charles Burke, Sherie

Lee, Mary Ann Melton, Pamela Ballinger, John Stroh, and Jerome Keith

have moved this Court for an extension of time within which to file their

reply brief in support of their pending motion to dismiss until November 30,

2018, and have indicated that Plaintiff has no objection thereto. Having fully

considered the matter and for good cause shown, the Court hereby ORDERS

that these Defendants' motion be and is GRANTED. Their reply brief in

support of their motion to dismiss shall be filed no later than November 30,

2018.
So ordered this   day of November, 2018.




                                 Hon.jlarold L. MuLlrpihy
                                 United States District Judge
